DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 11-12, 14, 17-18, are pending in this application.
Claims 10, 13, 15-16, 19, are deleted.
Claim 18, is non-elected.
Restriction
The election of group I, with traverse, in the Paper filed 10/8/21, is hereby acknowledged. The traversal is on the basis that the definition of the variables in groups II are the same as group I, that groups I-II shared indole and the variables and the PCT Examiner found the groups shared these features. Group II do not have variables R7-R10, 14-15, etc., and the definitions of R5 (I) and R5e (II) are different.  Applicant’s interpretation of the Rule is not exactly correct. The requirement of the Rule is a structural feature: single, not plural.  When each variable changes the structures must change.  Therefore, such is not a single structural feature.  Examination of claim 18 requires a different search and doing so with formula I would be undue burden.
The restriction is still deemed proper and therefore made FINAL.
Improper Markush Rejection
When an examiner determines that the members of a Markush group lack either a single structural similarity or a common use, or if the single structural similarity is a substantial structural feature of a chemical compound that is not essential to the common use, then a rejection on the basis that the claim contains an "improper Markush grouping" is appropriate (see subsection II). Note that this is a rejection on the merits and may be appealed to the Patent Trial and Appeal Board in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1). 
In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The grouping of compounds of claim 1, is improper because, the alternatives defined by the group do not share both a single structural similarity and a common use for the following reasons: 1) the compounds are different for each definition of R6-R7, which are different from R6-R10,  2) the definitions of R1-R10, A, B, E, L are also have different and 3) there are non-limiting alkyl, which may be branched, substituted and unsubstituted; non-limiting aryl, substituted and unsubstituted; non-limiting aryl, substituted and unsubstituted, etc., and 3) the claims runs about 8 pages.  The single structural element shared by the compounds of formula I is  
    PNG
    media_image1.png
    41
    76
    media_image1.png
    Greyscale
.  However, according to the specification the ring does not have the asserted utility. Therefore the grouping of the compounds is improper.  

 The search of the elected species was extended to include compounds of formula I, wherein A is A1 or A2; R1-R5, R8-R9, R14-R15, t, m, n, p are as defined in claim 1; L is as defined in claim 1, but E is not a bond; B is S(O)NR15 or S(O)2NR15; and
    PNG
    media_image2.png
    29
    226
    media_image2.png
    Greyscale
   The search was stopped because the non-elected species are not sufficiently few in numbers and have different structures for reasons set forth above.  The remaining non-elected species are held withdrawn from further consideration.
“If on examination the elected species is found to be anticipated or rendered obvious by prior art, the Markush claim and claims to the elected species will be rejected, and claims to the nonelected species will be held withdrawn from further consideration.” MPEP 803.02 IIIA.
“If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species.” MPEP 803.02 IIIA. 
Objection
Claims 1-9, 11-12, 14, 17, are objected to for having non-elected inventions. They must be amended within the limits set forth above.  


Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-9, 11-12, 14, 17, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12-13, 15-19, of 16/764,560. Although the claims at issue are not identical, they are not patentably distinct from each other because, the instant inventions are claimed in US ‘560, the difference being the scope of the compounds, particularly at position B. 
Claims 1-9, 11-12, 14, 17, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11-14, 17, of 16/764,668, and claims 1-5, 7-8, 10-12, 14-18, 20-22, of 17/186,820. Although the claims at issue are not identical, they are not patentably distinct from each other because, the instant claims embraced the claims in in US ‘668, and US ‘820, the difference is the scope of the compounds, particularly at R6, R7.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
October 19, 2021